TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 14, 2016



                                     NO. 03-15-00251-CV


                       Christy Onabajo and Femi Onabajo, Appellants

                                                v.

                            Household Finance Corp. III, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
         REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 31, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment of possession and

renders judgment in favor of appellants. Appellee shall pay all costs relating to this appeal, both

in this Court and the court below.